DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, was examined under the first inventor to file provisions of the AIA .

Response to Amendment
A Reply was filed 25 August 2021.  The amendments to the claims, abstract, and title have been entered.  Claims 1-17 are pending.

EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of withdrawn claims 9-17 which are directed to an invention that was non-elected without traverse in a reply to the restriction dated 8 March 2021.  The restriction is still applicable.  Accordingly, claims 9-17 are canceled below by examiner’s amendment.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims have been amended as follows: 
Claims 9-17 are canceled.



Rejoinder
Previously withdrawn claims 5-6 now depend on an allowed claim.  Thus, these claims have been rejoined. 

Allowable Subject Matter
Claims 1-8 are allowable over the prior art of record.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646